Peters, J.
(concurring). I agree that petitioner failed to make out a prima facie case of equitable estoppel. However, because I believe that the adage “blood is thicker than water” is not always germane to parenting,1 I cannot join in the majority’s narrow interpretation of the Court of Appeals’ decisions in Matter of Ronald FF. v Cindy GG. (70 NY2d 141) and Matter of Alison D. v Virginia M. (77 NY2d 651) so as to foreclose the assertion of the doctrine of equitable estoppel by a nonbiological or nonadoptive parent who seeks to establish standing to claim that visitation is in the best interest of a child.
In Matter of Ronald FF. v Cindy GG. (supra), the Court of Appeals declared that the narrow exception articulated in Matter of Bennett v Jeffreys (40 NY2d 543), which permits a non-biological parent to present “extraordinary circumstances” to support a claim for custody against a biological or adoptive parent, cannot be used by a “biological stranger where the child, born out of wedlock, is properly in the custody of [a parent]” (Matter of Ronald FF. v Cindy GG., supra, at 142). Notably, the analysis did not focus upon the application of the doctrine of equitable estoppel.
In Matter of Boyles v Boyles (95 AD2d 95), this Court recognized the distinction between these theories (id., at 99-100) when we concluded “for public policy reasons, [that since] respondent [mother] * * * held her child out as the legitimate son of her husband for a substantial period of time, [she] should be precluded from thereafter bastardizing the child for the sole *769purpose of furthering her own self-interest in obtaining exclusive custody” (id., at 98). The application of the doctrine of equitable estoppel precluded the Court from treating the dispute as one between a parent and a nonparent (id., at 99-100). Rather, it centered on the paramount concern of what was in the best interest of the child — an issue “separate and distinct from the extraordinary circumstance issue” (id., at 99; see, Hill v Hill, 20 AD2d 923).
Historically, in the absence of statutory authority to support a result sought, we have turned first to the common law (see, Matter of David M. v Lisa M., 207 AD2d 623, 624) and then, if necessary, to the laws of equity — “the object of which is to render the administration of justice more complete, by affording relief where the courts of law are incompetent to give it, or to give it with effect” (Black’s Law Dictionary 540 [6th ed 1990]). Within this collateral system of jurisprudence is the doctrine of equitable estoppel: “[T]he doctrine of equitable estoppel may successfully be invoked, in the interest of fairness, to prevent the enforcement of rights which would ultimately work fraud or injustice upon the person against whom enforcement is sought * * *. An estoppel defense may also be invoked where the failure to promptly assert a right has given rise to circumstances rendering it inequitable to permit the exercise of the right after a lapse of time * * *. Because of the same qualitative considerations which support the invocation of estoppel in other areas of law, the courts, in more recent years, have recognized the availability of this doctrine as a viable defense in various forms of proceedings involving domestic disputes” (Matter of Ettore I. v Angela D., 127 AD2d 6, 12 [citations omitted]). Equitable estoppel has been invoked to “zealously safeguard the welfare, stability and best interests of the child by rejecting untimely challenges affecting his or her legitimacy” (id., at 13), wholly recognizing “the extreme difficulty, if not impossibility, of substituting a stranger for someone who, as a consequence of years of concern and love for a child, has become the ‘psychological’ parent” (id., at 15 [internal quotation marks omitted]; see, Matter of Kristen D. v Stephen D., 280 AD2d 717; Matter of Lorie F. v Raymond F., 239 AD2d 659; Matter of James BB. v Debora AA., 202 AD2d 852). It has also been employed successfully against a biological parent by one who would not have otherwise qualified for standing as a “parent” under the Domestic Relations Law (see, Matter of J. C. v C. T., 184 Misc 2d 935). The basis for the invocation of the doctrine “has been to protect the status and corresponding rights of children who were led to believe that they were the children of both parties * * * [as] visitation is *770not only the right of a noncustodial parent, it is also a right of the children” (id., at 938).2
It is against this background that we address Matter of Alison D. v Virginia M. (77 NY2d 651, supra) wherein the Court of Appeals ruled that a nonbiological parent could not petition for visitation with a child absent a finding of unfitness on the part of the biological custodial parent since she failed to fall within the definition of “parent” as contemplated by Domestic Relations Law § 70. By declining to squarely address the doctrine of equitable estoppel, I believe that the application thereof remains viable to appropriately advance the best interest of a child.
The precept that the laws of equity should be seized upon “to prevent the enforcement of rights which would ultimately work fraud or injustice” (Matter of Ettore I. v Angela D., 127 AD2d 6, 12, supra) is compelling in these circumstances. “[N]o logical reason [exists] for allowing the doctrine of equitable estoppel to be used to advance the best interests of the child in a paternity case and to disallow application of that doctrine in the context of a custody [or visitation] case, not involving issues of paternity * * * [since] the fundamental rights sought to be protected and the reasons advanced for protecting those rights are identical — the best interests of the child” (Matter of Christopher S. v Ann Marie S., 173 Misc 2d 824, 829; see also, Matter of Delcore v Mansi, 262 AD2d 559; Matter of Gilbert A. v Laura A., 261 AD2d 886; Jean Maby H. v Joseph H., 246 AD2d 282; Matter of J. C. v C. T., 184 Misc 2d 935, supra; Felder, Custody and Visitation: Who Has Standing?, NYLJ, Aug. 13, 2001, at 3, col 1, at 4, col 5; Samuelson, Is the Doctrine of Equitable Estoppel Viable in a Child Custody Dispute ?, 29 Fam L Rev 1 [1997]).
Simply put, if a biological mother can assert the parental bond between a nonbiological or nonadoptive father and her child as a shield against prosecution of a paternity proceeding by a putative biological father, such nonbiological or nonadoptive father should have the ability to use the parental bond as a sword to establish standing in a visitation proceeding to ensure that the best interest of a child is secured. To effectively establish standing, such nonbiological or nonadoptive parent is *771burdened with a compelling task — he or she must show, inter alia, that the actions or encouragement of the biological or adoptive parent caused the creation of the parental bond between the petitioner and the child in the first instance (see, Matter of Boyles v Boyles, 95 AD2d 95, supra); that he or she has assumed “the full panoply of parental obligations * * * [; and] that the child is [now] actually psychologically bonded or dependent upon that person as a ‘parent’ ” (Matter of J. C. v C. T., 184 Misc 2d 935, 940-941, supra).
If in custody and visitation disputes, common sense, reason and an overriding concern for the welfare of a child are to prevail over narrow selfish proclamations of biological primacy, the assertion of equitable estoppel by a nonbiological or non-adoptive parent must be given credence by the courts. Therefore, while I agree with the majority’s determination that petitioner herein lacked standing, I cannot concur with their narrow reasoning which shrinks the prerequisite of standing to a biological construct.
Ordered that the order is affirmed, without costs.

. While “parent” is defined, inter alia, as “[o]ne who begets, gives birth to, or nurtures and raises a child,” “parenting” is “[t]he rearing of a child or children, especially the care, love, and guidance given by a parent” (American Heritage Dictionary of the English Language 1315 [3d ed 1996]).


. Notably, in the recent decision of Webster v Ryan (189 Misc 2d 86), it was found that there was a constitutionally guaranteed right of the child to maintain contact with a person with whom the child has developed a parent-like relationship. Such right must be balanced with the unquestionable fundamental right of the biological parent to raise the child without undue State interference.